RENDERED: MAY 28, 2021; 10:00 A.M.
                    NOT TO BE PUBLISHED

             Commonwealth of Kentucky
                     Court of Appeals

                       NO. 2019-CA-1299-MR

MICHELLE PHILLIPS; ANN                              APPELLANTS
RODGERS; AND LALLIE DAVIS


            APPEAL FROM TAYLOR CIRCUIT COURT
v.        HONORABLE SAMUEL TODD SPALDING, JUDGE
                   ACTION NO. 18-CI-00019


ANN D. BALL; EDWARD D. JONES                         APPELLEES
& CO., L.P.; AND W.G. BALL, JR.



AND

                       NO. 2019-CA-1372-MR

ANNA D. BALL                                  CROSS-APPELLANT


          CROSS-APPEAL FROM TAYLOR CIRCUIT COURT
v.        HONORABLE SAMUEL TODD SPALDING, JUDGE
                    ACTION NO. 18-CI-00019


ANN RODGERS; EDWARD D.                        CROSS-APPELLEES
JONES & CO., L.P.; LALLIE DAVIS;
MICHELLE PHILLIPS; AND W.G.
BALL, JR.
                                          OPINION
                                         AFFIRMING

                                        ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND K. THOMPSON, JUDGES.

LAMBERT, JUDGE: These appeals arise from a petition for declaration of rights

filed by Ann D. Ball1 (Mrs. Ball) related to the ownership of funds deposited in an

investment account held by Edward D. Jones & Co., LP (Edward Jones). Three of

the defendants have appealed from various orders of the Taylor Circuit Court,

including the denial of their motion for summary judgment and the final judgment

entered following a jury trial. Mrs. Ball has cross-appealed from the order denying

her request for costs. We affirm.

               Mrs. Ball filed a complaint on January 12, 2018, naming Edward

Jones2 and her five children, Carrie Ball, Michelle Phillips, W.G. Ball, Jr., Lallie

Davis, and Ann Rodgers as defendants. In her complaint, Mrs. Ball sought a

reformation of agreements and/or a declaration of rights to establish that she was

the sole owner of Edward Jones Account No. 407-12316-1-9 (Account No. 3). She

explained that in January 2004, she and her husband, William Garland Ball


1
 Ann D. Ball’s first name is mistakenly listed as “Anna” in both the complaint and in the notice
of cross-appeal. We shall use her correct first name when we refer to it in this opinion.
2
 Early in the proceedings, Edward Jones filed a motion to compel arbitration and stay the
proceedings. In March 2018, the circuit court entered an agreed order holding this motion in
abeyance pending further litigation of Mrs. Ball’s claims, noting that she had not asserted any
affirmative claims against Edward Jones.

                                               -2-
(Garland), opened Edward Jones Account No. 407-08088-1-3 as joint tenants with

right of survivorship with a deposit of $50,000.00 (Account No. 1). Garland

passed away in April of 2005, and in May of that year, the assets from that account

were transferred to Edward Jones Account No. 407-11481-1-0 (Account No. 2).

This account was registered to Mrs. Ball and two of her daughters, Carrie and

Lallie, as joint tenants with right of survivorship. Mrs. Ball alleged that she did not

understand that this transfer would divest her of any of her ownership interest in

the account. She believed the transfer would permit Carrie and Lallie to have

access to information about the account to assist her with her investment decisions.

In June 2005, Mrs. Ball deposited an additional $301,500.00 into Account No. 2.

The same month, Mrs. Ball set up a systematic withdrawal ACH option to obtain

$1,080.00 per month from this account.

             In July 2006, the assets from Account No. 2 were transferred to

Account No. 3, registered to Mrs. Ball and all five of her children as tenants in

common. As with Account No. 2, Mrs. Ball did not understand that any of her

ownership interest in the funds was being divested. She believed the transfer was

to permit her children to access information about the account in order to assist her

with investment decisions. In August 2006, Mrs. Ball set up an ACH option to

obtain $1,080.00 per month from Account No. 3. In October 2009, Mrs. Ball

deposited an additional $100,000.00 into this account. As of July 2017, the


                                          -3-
account balance totaled $642,209.82. Mrs. Ball was sole contributor of funds

deposited into the account; the children did not deposit any of their individual

funds into it. Mrs. Ball alleged that the purpose of the account was for her sole

benefit and that the account documents did not reflect the true intent of the parties

in identifying ownership. The children should not have been listed as tenants in

common as Mrs. Ball should have been listed as the full owner. Mrs. Ball was

refused access to the account by the children, which led to the filing of the action.

             Based upon these allegations, Mrs. Ball alleged causes of action for

mutual mistake, unilateral mistake, and lack of consideration, and she sought

reformation of the Account No. 3 documents to confirm she was the sole owner.

She sought a declaration of rights pursuant to Kentucky Revised Statutes (KRS)

418.040 and requested that the account be held in constructive trust for her benefit.

In addition, Mrs. Ball sought a trial by jury and costs. Defendant W.G. Ball, Jr.,

(Dubby) filed an entry of appearance and stated that he believed the allegations in

the complaint were true and did not want to file any pleadings. Defendant Carrie

Ball filed a pro se answer responding to Mrs. Ball’s complaint. While she insisted

that she and her other siblings had an ownership interest in Account No. 3 pursuant

to Mrs. Ball’s wishes, Carrie stated she was voluntarily removing herself from the

Edward Jones account because she needed “some peace” in her life. The court




                                         -4-
entered a judgment on the pleadings against Carrie on Mrs. Ball’s motion in March

2018, ordering Carrie’s removal from the Edward Jones account.

             The remaining children, Michelle, Lallie, and Ann (hereinafter, “the

Ball Children”), continued to defend against Mrs. Ball’s claims and filed an

answer. They claimed that Mrs. Ball had failed to state a claim for which relief

may be granted and affirmatively pled the defenses of equitable estoppel, statute of

limitations, and breach of contract.

             In August 2018, the Ball Children filed a motion for summary

judgment seeking dismissal of Counts I, II, IV, and V of Mrs. Ball’s complaint.

They alleged that Mrs. Ball’s claims of mutual and unilateral mistake in the first

two counts were barred by the applicable ten-year statute of limitations as set forth

in KRS 413.130. As the contract at issue was entered into in June 2006, the filing

of the complaint in 2018 was untimely. They also argued that Counts IV and V

(for a declaration of rights and constructive trusts) were both derivative of the

underlying theory of the case and should be dismissed.

             In response, Mrs. Ball argued that summary judgment was premature

as discovery had not been completed. She also argued that the Ball Children were

estopped from making a statute of limitations argument because fraud and mistake

claims are also governed by a statute of repose (KRS 413.130(3)), which extends

the date on which a cause of action accrues until the mistake was discovered. She


                                          -5-
relied upon the confidential relationship between her and her children and asserted

that she did not know about the ownership of the account until 2016, when she was

denied access to the funds. In reply, the Ball Children continued to dispute that the

action was timely filed.

             In December 2018, Mrs. Ball filed a motion for summary judgment.

She argued that there was no consideration for the account registration contract to

support the Ball Children’s claim of ownership in Account No. 3 as there was no

bargained for exchange. The Ball Children did not have a fixed obligation, did not

suffer any detriment, and did not deposit any of their own money into the account.

She concluded that as a matter of law, there was no consideration because no

benefit was conferred on one party and no detriment suffered by another party.

The Ball Children disputed this argument.

             In January 2019, the Ball Children moved the court to hold a bench

trial in this matter. They noted that they had sought summary judgment on two

grounds: namely, that the complaint was barred by the applicable statute of

limitations and that there was a valid contract between Edward Jones and the

parties, which defeated Mrs. Ball’s claim of lack of consideration. Because the

remaining claims for a declaration of rights and a constructive contract were

questions of equity, a jury trial was not available.




                                          -6-
             On January 22, 2019, the court heard arguments on the parties’

motions for summary judgment. The parties presented their arguments regarding

the application of the statutes of limitation and repose as well as the consideration

question. Counsel for the Ball Children opted to continue the motion for a bench

trial as the court’s ruling on these motions might have some bearing on it.

However, counsel did state that they had reservations about allowing people in the

community to have access to information about their mother’s finances as it was

not in her best interests. The parties disagreed about whether there were factual

issues for a jury to decide.

             On January 31, 2019, the court entered its findings of fact,

conclusions of law, and order on the cross-motions for summary judgment. It

noted that Mrs. Ball argued that her sole purpose of including her children on

Account No. 3 was to permit their input in the management of the account if she

could not do so and to ensure the account would equally pass to her children upon

her death. Only when she unsuccessfully sought to increase her monthly stipend

did Mrs. Ball discover that the account was not set up as she intended and that her

daughters had attempted to liquidate the account. The Ball Children, the court

went on to state, argued that Mrs. Ball had consciously added the remaining

children to Account No. 3 to treat all of her children equally, which allowed them

all to have full ownership of access to the account.


                                         -7-
             The court then addressed the legal arguments, including whether the

statute of limitations barred Mrs. Ball’s action and if the doctrine of equitable

estoppel applied to defeat the limitations period. The court concluded that “as a

matter of law, the claim herein would be statutorily barred but for issues of

estoppel.” It then stated that “a confidential and fiduciary relationship existed

between [Mrs. Ball] and the [Ball Children], at the time the contract was made, on

which [Mrs. Ball] relied.” Although Mrs. Ball had not pled equitable estoppel in

her complaint, the court concluded that “the facts are fully stated and relied on in

the petition.” Therefore, it ruled that the statute of limitations did not begin to run

until Mrs. Ball learned of the mistake and that the Ball Children were estopped

from arguing otherwise. As to whether there was consideration to support the

contract, the court found that the contract was between Edward Jones and the Ball

family members; whether this contract included a mistake was for a jury to decide.

Finally, the court concluded that the counts related to a declaration of rights and a

constructive trust were derivative and would be questions of law for the court to

decide when the other counts had been resolved. The court denied both motions

for summary judgment and scheduled a review to assign a jury trial date, which

was later scheduled for June.

             After further discovery on equitable estoppel and fraud, on April 29,

2019, the Ball Children moved the court for an order prohibiting Mrs. Ball’s claim


                                          -8-
of equitable estoppel and to reconsider its prior order as to the ruling on the statute

of limitations. They argued that Mrs. Ball had not specifically pled a claim for

equitable estoppel and had not moved to amend her complaint since the court heard

arguments from the parties. In addition, they argued that Mrs. Ball had failed to

offer any affirmative evidence to support her claim of equitable estoppel. They

also argued that the confidential relationship between the parties did not prevent

Mrs. Ball from discovering her mistake. Mrs. Ball opposed this motion.

             On May 8, 2019, the court entered an order denying the Ball

Children’s renewed motion for summary judgment:

             The Court again concludes that based upon the
             confidential relationship which existed between the
             parties, as evidenced by the parties’ familial status and
             one of the Defendants previously being the Plaintiff’s
             power of attorney, the statute does not begin to run until
             actual discovery of the fraud or mistake. The Court is
             persuaded by the Plaintiff’s argument that none of the
             cases cited by the Defendants apply estoppel to deny a
             limitations or repose defense under KRS [413.130(3)]
             which speaks in terms of the elements of equitable
             estoppel typically asserted as an affirmative claim. The
             jury will be given an instruction regarding whether they
             believe the Plaintiff had actual discovery of the fraud or
             mistake more than ten years prior to the initiation of this
             proceeding.

             Later that month, the Ball Children filed for leave to file an amended

answer and tendered a proposed amended answer, which included a counterclaim

against Edward Jones and a cross-claim against Mrs. Ball. The counterclaim


                                          -9-
addressed: 1) the possibility that Mrs. Ball may be planning to introduce evidence

at the trial that Edward Jones had not created the account to her specifications or

changed the type of account without seeking her authorization; and 2) that Mrs.

Ball brought the suit for harassment purposes, which constituted abuse of process.

In the cross-claim, the Ball Children sought to allege that if the account were to be

reformed, the mistake was caused by the negligence of Edward Jones, and they

should be entitled to their interest in the account.

             In addition to moving to file the amended answer, the Ball Children

moved to dismiss Mrs. Ball’s complaint for failure to state a cause of action against

them pursuant to Kentucky Rules of Civil Procedure (CR) 12.02(f) and for failing

to assert a claim against an indispensable party (Edward Jones) pursuant to CR

19.01. They noted that Mrs. Ball’s complaint did not allege a cause of action

against Edward Jones but merely sought reformation of the contract with that

entity. However, they asserted that a claim of unilateral mistake did not provide a

basis to reform a contract and that fraud, which had not been asserted here, was

necessary to prove unilateral mistake.

             Mrs. Ball objected to both motions, and the court heard arguments on

May 21, 2019. By order entered May 24, 2019, the court denied both motions.

             The Ball Children filed a motion in limine regarding the claim of

unilateral mistake. Such a claim, they argued, was not grounds for reformation of


                                          -10-
a contract and required proof of fraud. They noted that Mrs. Ball stated that her

children had done nothing wrong, and she had not alleged fraud. Based upon these

statements, the Ball Children argued that any instruction for unilateral mistake

would be improper. They also noted that Mrs. Ball stated she mistakenly sought

reformation when she actually meant rescission; she should not be permitted to

assert a new form of relief or cause of action. In her response, Mrs. Ball argued

that the Ball Children had misstated the law applicable to unilateral mistake and

that proof of fraud is not required. Rather, a contract may be rescinded based on

either fraud or mistake. The court denied this motion in a calendar order entered

June 4, 2019.

             The court held a jury trial beginning on June 10, 2019. Edward Jones

account representative Larry Bowen was the first witness to testify in Mrs. Ball’s

case. While he had not set up the account at issue, he had been managing the joint

account since February of 2007. He testified that the account had never been

anything but a joint, tenancy-in-common account.

             Mrs. Ball testified next. She was 83 years old at the time of the trial.

Her husband, Garland, passed away in April 2005. At the time of Garland’s death,

Mrs. Ball owned a farm, and she had a checking account of less than $10,000.00

and $50,000.00 in an Edward Jones account. She also had $100,000.00 from the

sale of part of the farm property. She and Garland had both been getting social


                                         -11-
security checks. Mrs. Ball testified about help her children had provided to her

over the years. She paid Ann $100.00 per week to do bookwork for her, both

before and after Garland passed away. Ann had also served as her power of

attorney, and she would take care of her financial documents that came in the mail.

Mrs. Ball signed a document to formally appoint Ann and Michelle as her powers

of attorney right after Garland’s death.

             After Garland’s death, Mrs. Ball and the children received proceeds

from his $400,000.00 life insurance policy. Mrs. Ball received half of the

proceeds, and the children split the other half. She deposited her half in her

account at Citizens Bank. She discussed with her children what she should do with

the funds from the insurance proceeds and other cash assets she owned

($50,000.00 from Account No. 1 and $100,000.00 from the property sale). She

decided, after discussing this with her children and hearing presentations from

Edwards Jones advisors, to invest her funds with Edward Jones.

             Mrs. Ball testified extensively about the Edward Jones accounts. She

understood the ownership of the accounts was that it was her money and that she

had put it into the original Edward Jones account she had with Garland (Account

No. 1). She thought she would be able to use the money any time she needed or

wanted it, and it would go to her five children at her death. She thought the

children understood this. Mrs. Ball wanted her children to be able to keep up with


                                           -12-
what was going on in the account, and she did not have any reservations about her

children knowing about her financial situation. Her daughters assisted her with the

account.

             Mrs. Ball believed her son had called Edward Jones to set up Account

No. 2 after the family meeting. Account No. 2 that was set up included herself and

two of her daughters. However, she testified that she would never have set up an

account that purposely excluded any of her children. That was inconsistent with

her understanding of her meeting with her children. She had not intended to give

them any of her money during her lifetime; they would get the money at her death.

Mrs. Ball said she signed whatever documents were given to her, but she did not

believe they reflected what she had agreed to. She did not believe the daughters

would have access to any of the money in the account during her lifetime. Mrs.

Ball did not like the way Account No. 2 had been set up because she thought that if

she died, only those two children would get the money from the account. To avoid

conflict, she insisted that the signatures of all five of her children be on the

documents so they could get her money after her death. She did not intend for

them to have access to the funds while she was still alive. She did not know if the

children knew that, and they never asked her. Mrs. Ball did not impose any

obligations on her children with regard to the account. If they were available, they

could attend meetings at Edward Jones with her. But they were not under any


                                          -13-
obligation to do so. She merely wanted them all to have access to information

about the account.

             Mrs. Ball testified that she did not understand what tenancy-in-

common meant. She thought the children’s names were on Account No. 3 because

they got the money when she died. She admitted that documents were sent out

periodically from Edward Jones; these were the types of documents she would give

to Ann to go through.

             In 2016/2017, Mrs. Ball decided she wanted to increase her monthly

stipend payment to $2,500.00. She went to Edward Jones and asked them to put

this in place. Edward Jones denied this request, she testified, because “the girls

said no.” Prior to this time, she did not know that her children had the right to

deny her access to the account funds. That was the first time she became aware

that Account No. 3 had been set up in a way that was inconsistent with what she

understood the agreement to be. She thought the children understood that they

would not get the money from the account until she passed away. It was a mistake

that the documents provided that they did have an ownership interest during her

lifetime. She learned that she only owned $100,000.00 of the $600,000.00 in the

account.

             On cross-examination, Mrs. Ball said she was mistaken, not that

Edward Jones had done anything wrong or that any forgery had taken place. She


                                         -14-
did not claim there was any misrepresentation; she signed what they told her to

sign. She thought both Account No. 2 and Account No. 3 had been set up

incorrectly. She said she received statements from Edward Jones for the last 14

years in the mail, and she acknowledged that a dividend check received in 2013

was signed by her and all of her children. She cashed the check and used the

money. Mrs. Ball continued to testify she thought it was all her money; she did not

realize that the money was for all of them. She never contacted Edward Jones to

question why mail was being sent to her with all of the children listed on it.

             Regarding her relationship with her daughters, Mrs. Ball stated that

the day before the family met to disburse the Fifth Third Bank settlement related to

Garland’s business interest, she got into a disagreement with two of the daughters

related to how it would be split. She acknowledged that the daughters had worked

hard on the Fifth Third Bank lawsuit for approximately ten years; her son was not

involved in that litigation. The daughters were upset that the son (their brother)

visited the attorney’s office after the settlement proceeds were received. Mrs. Ball

told Carrie there would be repercussions because of the fit she threw in the

attorney’s office. At some point, she removed Ann as her power of attorney. Her

son was currently her power of attorney and had been since March of 2016. She

did not really know what his duties were as power of attorney. She admitted that




                                         -15-
she had a habit of signing documents when she did not know what they stated. She

had been doing this for her husband for years.

             On redirect examination, Mrs. Ball stated that she was “pretty sure”

the children knew they did not have an ownership interest in the account based on

their meeting. As to her husband’s estate, Mrs. Ball stated that her son was the

executor of the estate when he passed away. The daughters were not named as

executors in the will. Mrs. Ball was unsure of what happened with Garland’s

estate, although it appears that half of his estate would be placed into a trust for

her, she would receive the other half of the estate, and the Fifth Third Bank

settlement was to be paid into the estate. Regarding the disbursal of the Fifth Third

Bank settlement funds, Mrs. Ball testified that when she arrived at the office, there

were two sets of checks that had been drafted. One group contained five checks

dividing the whole settlement between the children. The second group with six

checks also included a check for Mrs. Ball, and the proceeds were divided equally

between Mrs. Ball and the children. She did not like these options because it was

supposed to be her money. She wanted to distribute the money pursuant to the

terms of Garland’s will. The daughters got upset when she said this, as the will

provided that the children would not receive any funds during Mrs. Ball’s lifetime.

Mrs. Ball gave the children 25% of the Fifth Third Bank settlement proceeds to

resolve the issue. The proceeds did not go into Account No. 3.


                                          -16-
             Mrs. Ball learned in 2016 that, after she had requested an additional

stipend from the account, the daughters through their counsel had contacted

Edward Jones seeking to liquidate the Account No. 3 and split the proceeds six

ways. She did not agree with this. She admitted that she had asked Edward Jones

to liquidate the account and give her all of the proceeds. She did not believe the

daughters had committed any fraud, but she did not know how the account was

mistakenly created in 2005. She did not know that Edward Jones had done

anything wrong. She did not know how the mistake happened.

             Michelle Phillips testified next. She is Mrs. Ball’s second child. She

did not put any money in the Edward Jones accounts. She did not receive any

income from or pay any taxes on them. The dividend check that the children

endorsed and gave to Mrs. Ball was just over $100.00. Michelle and her siblings

agreed that the money was in safekeeping to take care of their mother, such as if

she had to enter a nursing home. They did not plan to use the money until Mrs.

Ball passed away. Everything had been explained to Mrs. Ball from the time the

discussions started in 2005. It was the son’s idea to put all of the children on the

account, and Mrs. Ball wanted this to happen. Michelle knew this was a joint

account; everyone, including Mrs. Ball, was there when this was discussed.

             Ann Rodgers testified next. She is the youngest of the siblings. She

served in the past as Mrs. Ball’s power of attorney, and she had taken care of her


                                         -17-
parents’ bills. She continued to take care of her mother’s bills after her father

passed away. Mrs. Ball would look through the mail first; Ann would pay the bills

Mrs. Ball put on the table. She was paid $100.00 per week to perform this work.

She continued to do this until “all this happened.”

             Ann testified about Mrs. Ball’s financial situation. Mrs. Ball received

$200,000.00 in insurance proceeds, and the siblings received $200,000.00 that they

split. There was also $100,000.00 that Mrs. Ball had from selling part of the farm.

She denied that there was a discussion of what would happen with Account No. 3

upon Mrs. Ball’s death. Her recollection was that they discussed that they would

not touch the money until Mrs. Ball passed away so that Mrs. Ball would have

something to live on. She did not agree with Mrs. Ball’s understanding of what

they agreed to at the meeting (that the money was Mrs. Ball’s during her lifetime,

and that it would be transferred to the five children equally at her death). She

thought her mother was fabricating her memory. She thought the agreement was:

Account No. 2 was set up because if something happened and Mrs. Ball had to go

in a nursing home, the money would be there to protect her. It had been set up as a

joint account with right of survivorship. Mrs. Ball insisted all of the children put

their names on the account, although not with the right of survivorship, because the

last one surviving would be the sole owner of the money. That was not how Mrs.

Ball wanted it.


                                         -18-
             Prior to 2016, when she asked for an increase in her stipend and for an

additional $30,000.00, Mrs. Ball had never asked for money from the account. She

thought her mother lied about what she needed the extra money for. Ann testified

that Mrs. Ball had spent too much money on QVC and HSN in the past. Mrs. Ball

had just received a check for $82,000.00; she wanted Mrs. Ball to ask Ann for the

extra money and tell her why she needed it without lying about it. When Larry

Bowen called her and told her that her mother and her brother were in the office

asking for additional funds and the reason for the request, Ann said that if her

mother needed money, she could ask her. She did not have any problem giving her

mother money and that Mrs. Ball had denied needing any extra money when Ann

had previously asked her. She discussed threats from her brother and her uncle

(Mrs. Ball’s brother) about Mrs. Ball’s access to the account and funds. Ann

related her distrust of her uncle because of bad financial experiences between her

father and her uncle in the past, including unpaid loans and a lawsuit. Mrs. Ball

told them there would be repercussions for the way the sisters treated their brother.

             Bill Durham testified next. He is Mrs. Ball’s brother. Mrs. Ball told

him that the account was her money and that the funds were to go to the children

when she passed away. He did not recall making any threats to the family

members. He did want everyone to talk and resolve the situation. He did not have

any personal knowledge of how the accounts were set up.


                                        -19-
             Dubby Ball testified next. He testified that Account No. 3 was his

mother’s property and that he and his siblings would split the account when she

died; that was what they all understood. He believed he had an interest in the

account when his mother passed away, but not until then. He did not read the

Edward Jones account statements he received in the mail.

             Mrs. Ball closed her case after this witness. The Ball Children moved

for directed verdicts on the claims for mutual and unilateral mistake. As to mutual

mistake, the Ball Children argued that there was no evidence that Carrie or Lallie

were mistaken regarding the account agreement. As to the unilateral mistake

claim, they argued that no reasonable juror could find that Mrs. Ball had acted with

due diligence or that rescission of the contract would not seriously prejudice them.

The court denied both motions, ruling that there was enough evidence in a light

most favorable to Mrs. Ball to permit the jury to decide the factual disputes.

             For their case, the Ball Children called Lallie Davis as the first

witness. She believed she had a 1/6th interest in Account No. 3. She had owned a

1/3rd interest in Account No. 2 with her mother and her sister, Carrie. Account

No. 2 had just over $300,000.00 when it was closed and moved to Account No. 3.

She did not believe that Mrs. Ball thought she (Lallie) did not own a part of the

account. She did not believe that Edward Jones had set up the account in a way

that Mrs. Ball did not want and that Mrs. Ball was not mistaken as to how the


                                         -20-
account was set up. On cross-examination, Lallie admitted that she never put any

of her own money into, or paid any taxes on, any of the accounts. The one

dividend check received from Edward Jones was turned over to their mother.

             Nathan Rodgers testified next. He is Ann’s son and Mrs. Ball’s

grandson, and he had a past business relationship with his Uncle Dubby. They

worked with equipment and in construction. This stopped in March 2016, when

Dubby said he could no longer take the equipment to a family member’s house for

free. Dubby also indicated he was unhappy with his sisters and would “get the last

laugh” in relation to the Fifth Third bank settlement. Nathan did not have any

knowledge of the setting up of the Edward Jones accounts.

             The Ball Children also presented testimony from Carrie, Dubby, and

Ann, as well as from Craig Cox, who had represented Garland and discussed estate

planning with him.

             At the close of the Ball Children’s case, Mrs. Ball moved for a

directed verdict on her claim of lack of consideration for the contract. The court

denied this motion, ruling that love and affection can be lawful consideration. The

Ball Children moved for directed verdicts on the same grounds they had earlier,

including lack of due diligence and that Mrs. Ball had sufficient time to discover

her mistake. The court again denied the motions.




                                        -21-
             The parties and court then addressed jury instructions. Mrs. Ball

argued that the jury should be instructed on consideration and that the question as

to whether the Ball Children would suffer serious prejudice if the Edward Jones

account were to be set aside was a question of law not fact. The Ball Children

argued that the jury should not be instructed on the unilateral mistake claim and

that due diligence should be instructed as an element of mutual mistake. The court

ruled that consideration for a contract is a legal question, not a factual one; whether

the Ball Children would suffer serious prejudice was a question of fact for the jury;

due diligence was not an element of mutual mistake for purposes of the jury

instructions; and sufficient evidence was introduced to permit the court to instruct

the jury on unilateral mistake.

             Following deliberations, the jury returned a verdict answering “Yes”

on Interrogatory No. 1, finding that Mrs. Ball “was mistaken in regard to the

ownership of the Edward Jones Account number . . . when she executed the

Account Authorization and Acknowledgement form on September 7, 2005 and that

she believed she was authorizing Edward Jones to create an account solely owned

by [her]” and that her mistake “was as to a material fact of the Edward Jones

account.” On Interrogatory No. 2, the jury answered “No” and found that the Ball

Children were not mistaken in regard to the ownership of the Edward Jones

account when they executed the account forms and did not believe they were


                                         -22-
authorizing the account to be solely owned by Mrs. Ball. As to Interrogatory No.

3, the jury answered “Yes” to the following:

                   Do you believe, by clear and convincing evidence,
             each of the following with respect to the mistake claimed
             by [Mrs. Ball] in regard to the Edward Jones account
             about which you have heard evidence:

                   A. That the mistake of [Mrs. Ball] was as to a
             material fact of the Edward Jones account;

                    AND

                   B. That the mistake of [Mrs. Ball] was of such
             grave consequence that to enforce the Edward Jones
             account agreement against her, as written, would be
             unconscionable;

                    AND

                   C. That the mistake of [Mrs. Ball] occurred
             notwithstanding her due diligence;

                    AND

                   D. That Carrie Ball, Michelle Phillips, W.G.
             (Dubby) Ball, Jr., Lallie Davis and Ann Rodgers would
             not suffer serious prejudice if the Edward Jones account
             agreement was set aside, except for the loss of their
             bargain.

             The court entered a trial order and judgment on June 17, 2019, setting

forth the trial proceedings, its rulings, the jury’s verdict, and its judgment. The

court dismissed the claim for mutual mistake and entered a judgment for Mrs. Ball

on her unilateral mistake claim. It also ordered that Mrs. Ball would recover her


                                         -23-
taxable costs from the Ball Children, jointly and severally. Based upon the jury’s

verdict finding unilateral mistake on Mrs. Ball’s part sufficient to support

rescission of the Account No. 3 agreement, the court exercised its equity power

and set aside the account agreement at issue. The court granted Mrs. Ball’s request

for a declaration of rights under Count IV of her complaint and rescinded Account

No. 3. Finally, the court scheduled a hearing to determine the allocation and

division of the account.

             The Ball Children filed a motion to alter, amend, or vacate pursuant to

CR 59.05 on June 26, 2019. Based on the finding that they had not done anything

wrong, the Ball Children contested the order that they must pay Mrs. Ball’s taxable

costs. In addition, they disputed the court’s denial of their motion for a bench trial.

By separate motion filed the next day, the Ball Children filed a motion for a

judgment notwithstanding the verdict (JNOV) pursuant to CR 50.02, arguing that

Mrs. Ball failed to establish the required elements of unilateral mistake as she

failed to exercise ordinary diligence when she executed the agreement, including

her failure to read it, and because they would be seriously prejudiced by its

rescission. Therefore, they asserted, the jury’s verdict was palpably and flagrantly

against the evidence. As part of their argument regarding prejudice, the Ball

Children also argued that if the court rescinded the agreement, the parties would

need to be returned to the status quo in 2005 and be entitled to any growth of the


                                         -24-
investment during the ensuing years. In addition, the Ball Children argued that

even if Mrs. Ball had proved all of the elements of unilateral mistake, she had not

proven fraud or misrepresentation, one of which was necessary for such a claim.

             The court heard arguments from the parties on the pending motions on

July 23, 2019. The Ball Children pointed to the third element regarding due

diligence to argue that Mrs. Ball could not rely on her failure to read the account

documents. Furthermore, $342,00.00 came from the Account No. 2, owned by

Mrs. Ball, Lallie, and Carrie, and there was no cause of action in the complaint as

to this account. As to costs, Mrs. Ball cited cases stating that if the plaintiff

succeeds without an award of damages, no costs can be awarded. The court

disagreed that these cases were germane to the issue here. The court orally denied

the motion for a JNOV as the jury had the evidence before it to make the findings

it did. It granted the motion to alter, amend, or vacate related to costs. There was

no discussion of Mrs. Ball’s motion for a bench trial. The court went on to discuss

the value of a supersedeas bond; the court believed it should be half of the current

value of the account, or approximately $350,000.00. Counsel for Mrs. Ball did not

object to that amount, although counsel for the Ball Children believed it should be

for the whole amount of the account. By separate order entered that day, the court

denied the Ball Children’s motions to dismiss Mrs. Ball’s complaint and to amend




                                          -25-
their answer to assert a counterclaim and cross-claim. These motions had been

argued on May 21, 2019.

             The court entered an order on July 26, 2019, memorializing its rulings

on the Ball Children’s motions. The court declared that Mrs. Ball was the sole

owner of the funds in Account No. 3 and that the Ball Children had no claim to

these funds. It then ordered that Edward Jones, at either Mrs. Ball’s or her

counsel’s direction, transfer $350,000.00 in that account to an account solely

owned by Mrs. Ball or transfer the funds to another brokerage firm of her

choosing, or liquidate a sufficient amount of the account holdings to pay Mrs. Ball

that amount. If the Ball Children appealed the judgment, the court ordered them to

file a surety bond in the amount of $350,000.00. The order was noted to be final

and appealable.

             On August 5, 2019, the Ball Children moved the court to alter, amend,

or vacate its July 26, 2019, order related to the need to post a supersedeas bond as

the funds in question were being held by Edward Jones. Mrs. Ball objected to the

motion and sought the immediate distribution of $350,000.00 in Account No. 3.

The Ball Children also filed a petition for a writ of prohibition in this Court

seeking to prohibit the court from enforcing its July 26, 2019, order. This Court

held the petition for a writ in abeyance pending a ruling on the August 5, 2019,

motion.


                                         -26-
             The court heard arguments from the parties on August 13, 2019, and

on August 16, 2019, it entered an order ruling on the Ball Children’s motion to

alter, amend, or vacate. It ordered the immediate distribution of $233,333.33 to

Mrs. Ball (representing “the worst case scenario” of what she was entitled to

receive) via transfer or liquidation unless the Ball Children appealed the order and

judgment. It granted the motion regarding the filing of supersedeas bond and

lowered the amount of the surety bond to $240,000.00, which equaled the amount

to be released and interest. The order was noted to be a final order. This appeal by

the Ball Children follows, and we note that they filed a supersedeas bond pursuant

to the court’s direction. In addition, Mrs. Ball filed a cross-appeal.

             Before we reach the merits, we note that Mrs. Ball moved to dismiss

the Ball Children’s appeal as untimely, arguing that because the second motion to

alter, amend, or vacate only addressed the post-judgment supersedeas bond issue,

nothing triggered the tolling of their time to file a notice of appeal. Because the

notice of appeal was filed 32 days after the entry of the final judgment, she argued

that the appeal was untimely. A three-judge panel of this Court denied the motion,

and we decline to reconsider this ruling, as Mrs. Ball requested in her brief, based

upon the analysis set forth in that order.

             On appeal, the Ball Children raise six arguments: 1) whether Mrs.

Ball’s complaint was barred by the statute of limitations; 2) whether the trial court


                                             -27-
erred in denying their motion to amend their answer and file a cross-claim; 3)

whether it erred in denying their motion for a bench trial; 4) whether it erred in

denying their motions for a directed verdict and for a JNOV on the unilateral

mistake claim; 5) whether it erred in its ruling that the entire Edward Jones account

belonged to Mrs. Ball rather than returning the parties to the status quo ante; and 6)

whether it erred in requiring them to file a supersedeas bond. In her cross-appeal,

Mrs. Ball seeks reversal of the trial court’s order denying her taxable costs. We

shall address each issue in turn.

               For their first argument, the Ball Children contend that the court erred

in denying their motion for summary judgment related to whether the complaint

was barred by the applicable statute of limitations.3 Our standard of review is set

forth in Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996):

                      The standard of review on appeal of a summary
               judgment is whether the trial court correctly found that
               there were no genuine issues as to any material fact and
               that the moving party was entitled to judgment as a
               matter of law. Kentucky Rules of Civil Procedure (CR)
               56.03. There is no requirement that the appellate court
               defer to the trial court since factual findings are not at
               issue. Goldsmith v. Allied Building Components, Inc.,
               Ky., 833 S.W.2d 378, 381 (1992). “The record must be
               viewed in a light most favorable to the party opposing the
               motion for summary judgment and all doubts are to be
               resolved in his favor.” Steelvest, Inc. v. Scansteel Service

3
  We disagree with Mrs. Ball’s contention that the Ball Children failed to properly preserve this
issue by seeking a jury instruction as to when Mrs. Ball actually became aware of her mistake or
should have inquired further.

                                              -28-
             Center, Inc., Ky., 807 S.W.2d 476, 480 (1991).
             Summary “judgment is only proper where the movant
             shows that the adverse party could not prevail under any
             circumstances.” Steelvest, 807 S.W.2d at 480, citing
             Paintsville Hospital Co. v. Rose, Ky., 683 S.W.2d 255
             (1985). Consequently, summary judgment must be
             granted “only when it appears impossible for the
             nonmoving party to produce evidence at trial warranting
             a judgment in his favor. . .” Huddleston v. Hughes,
             Ky.App., 843 S.W.2d 901, 903 (1992), citing Steelvest,
             supra (citations omitted).

“Because summary judgment involves only legal questions and the existence of

any disputed material issues of fact, an appellate court need not defer to the trial

court’s decision and will review the issue de novo.” Lewis v. B&R Corp., 56

S.W.3d 432, 436 (Ky. App. 2001) (footnote omitted).

             KRS 413.120(11) provides that “[a]n action for relief or damages on

the ground of fraud or mistake” must be brought within five years. However, KRS

413.130(3), a statute of repose, tolls the limitations period until the fraud or

mistake is discovered:

             In an action for relief or damages for fraud or mistake,
             referred to in subsection (11) of KRS 413.120, the cause
             of action shall not be deemed to have accrued until the
             discovery of the fraud or mistake. However, the action
             shall be commenced within ten (10) years after the time
             of making the contract or the perpetration of the fraud.

Mrs. Ball did not file her complaint until 2018, nearly twelve years after the

signing of the Edward Jones account agreement in July of 2006.




                                          -29-
             The Ball Children argue that this Court should strictly apply KRS

413.130(3) due to a lack of proof of fraud or misrepresentation by them, and it

therefore should hold that Mrs. Ball had to file her complaint within ten years of

the signing of the agreement. Based on the circumstances of this case, we

disagree.

             Both Mrs. Ball and the circuit court relied upon the 1924 opinion of

the former Court of Appeals in Loy v. Nelson, 201 Ky. 710, 258 S.W. 303 (1924),

which addressed estoppel with respect to the confidential relationship between a

son and his mother:

                    It is true that the recording of a deed constitutes
             constructive notice to the public; but, in view of the
             close, confidential relations existing between the mother
             and son, of the fact that after the deed was made that he
             informed her that it was made to her, and that he was
             taking care of it at his house, and in addition thereto his
             placing her in possession of the land itself and
             acknowledging her title thereto, it appears that the old
             lady was lulled into a false sense of security. She was
             not required to examine the record or make further
             inquiries, but had a right to rely on the information that
             he gave her as to what the record showed, and under
             these circumstances he would be estopped to plead the
             running of the statute until such time as she received
             notice or was put upon inquiry of the facts. 10 R. C. L.
             Estoppel, § 139; C. & O. R. R. Co. v. Speakman, 114 Ky.
             628, 71 S. W. 633, 24 Ky. Law Rep. 1449, 63 L. R. A.
             193; Newton v. Carson, 80 Ky. 309; 25 Cyc. 1016.

             ....




                                        -30-
                    It is true that an estoppel to be available should be
             pleaded as well as proven. and that the reply contains no
             such plea, but all the facts are fully stated and relied on in
             the petition, and issue joined and proof taken thereon.

Id. at 304. See also Lemaster v. Caudill, 328 S.W.2d 276 (Ky. 1959); Hernandez

v. Daniel, 471 S.W.2d 25 (Ky. 1971).

             We agree with Mrs. Ball that the estoppel principles at issue are based

on the relationship between the parties, not upon whether any fraud or

misrepresentation had taken place. Here, Mrs. Ball did not have any reason to

question how Account No. 3 was set up or that it was set up in a way that was not

her intention. And, because her children were the ones who were involved in the

set up of the account, the confidential relationship that existed between them tolled

the limitations period until Mrs. Ball discovered the mistake. Therefore, we hold

that as a matter of law, the circuit court did not err in ruling that estoppel tolled the

applicable limitations period in this case based upon the confidential relationship

among the parties.

             For their second argument, the Ball Children contend that the circuit

court erred when it denied their motions for a directed verdict and for a JNOV on

the unilateral mistake claim. In Taylor v. Kennedy, 700 S.W.2d 415, 416 (Ky.

App. 1985), this Court set forth the applicable standard a trial court must use in

ruling on such motions:




                                          -31-
                    In ruling on either a motion for a directed verdict
            or a motion for judgment notwithstanding the verdict, a
            trial court is under a duty to consider the evidence in the
            strongest possible light in favor of the party opposing the
            motion. Furthermore, it is required to give the opposing
            party the advantage of every fair and reasonable
            inference which can be drawn from the evidence. And, it
            is precluded from entering either a directed verdict or
            judgment n.o.v. unless there is a complete absence of
            proof on a material issue in the action, or if no disputed
            issue of fact exists upon which reasonable men could
            differ. See Sutton v. Combs, Ky., 419 S.W.2d 775
            (1967).

Our standard of review, in turn, is set forth in Bierman v. Klapheke, 967 S.W.2d

16, 18-19 (Ky. 1998):

                   On a motion for directed verdict, the trial judge
            must draw all fair and reasonable inferences from the
            evidence in favor of the party opposing the motion.
            When engaging in appellate review of a ruling on a
            motion for directed verdict, the reviewing court must
            ascribe to the evidence all reasonable inferences and
            deductions which support the claim of the prevailing
            party. Meyers v. Chapman Printing Co., Inc ., Ky., 840
            S.W.2d 814 (1992). Once the issue is squarely presented
            to the trial judge, who heard and considered the evidence,
            a reviewing court cannot substitute its judgment for that
            of the trial judge unless the trial judge is clearly
            erroneous. Davis v. Graviss, Ky., 672 S.W.2d 928
            (1984).

                    In reviewing the sufficiency of evidence, the
            appellate court must respect the opinion of the trial judge
            who heard the evidence. A reviewing court is rarely in as
            good a position as the trial judge who presided over the
            initial trial to decide whether a jury can properly consider
            the evidence presented. Generally, a trial judge cannot
            enter a directed verdict unless there is a complete absence

                                       -32-
             of proof on a material issue or if no disputed issues of
             fact exist upon which reasonable minds could differ.
             Where there is conflicting evidence, it is the
             responsibility of the jury to determine and resolve such
             conflicts, as well as matters affecting the credibility of
             witnesses. Cf. Taylor v. Kennedy, Ky.App., 700 S.W.2d
             415 (1985). The reviewing court, upon completion of a
             consideration of the evidence, must determine whether
             the jury verdict was flagrantly against the evidence so as
             to indicate that it was reached as a result of passion or
             prejudice. If it was not, the jury verdict should be
             upheld. Cf. Lewis v. Bledsoe Surface Mining Co., [798
             S.W.2d 459 (Ky. 1990)]; [NCAA v. Hornung, 754
             S.W.2d 855 (Ky. 1988).]

With this standard in mind, we shall consider the Ball Children’s argument that

there was insufficient evidence to support the verdict on this claim.

             In Jones v. White Sulphur Springs Farm, Inc., 605 S.W.2d 38 (Ky.

App. 1980), this Court set forth the four elements a plaintiff must prove to rescind

a contract due to a unilateral mistake. These are: 1) “the consequences of the

mistake must be so grave that the enforcement of the contract would be

unconscionable”; 2) “the mistake must relate to a material feature of the contract”;

3) “the mistaken party must have exercised ordinary diligence”; and 4) “the

rescission must be possible without serious prejudice to either party.” Id. at 42-43.

The Ball Children assert that Mrs. Ball failed to establish all but the second

element.

             The Ball Children first assert that the Account No. 3 agreement was

not an unconscionable contract. “[T]he doctrine of unconscionability is . . .

                                         -33-
directed against one-sided, oppressive and unfairly surprising contracts, and not

against the consequences per se of uneven bargaining power or even a simple old-

fashioned bad bargain[.]” Louisville Bear Safety Service, Inc. v. South Central Bell

Tel. Co., 571 S.W.2d 438, 440 (Ky. App. 1978) (citing Wille v. Southwestern Bell

Tel. Co., 219 Kan. 755, 549 P.2d 903 (1976)). They argue that the account

agreement cannot be unfairly surprising or oppressive because Mrs. Ball created

the account, the account provided for her support, and it fulfilled her estate

planning goal that the funds in the account would belong to her children equally

upon her death.

             Mrs. Ball, on the other hand, points out that the jury had been

instructed to consider whether her mistake “was of such grave consequence that to

enforce the Edward Jones account agreement against her, as written, would be

unconscionable[.]” We agree with her that it was not unreasonable or flagrantly

against the evidence that the jury found that the agreement was unconscionable

based upon the circumstances of this case, including that Mrs. Ball in effect

divested herself of 5/6th of her money in creating this account and that her children

denied her access to the funds and sought to distribute the funds to themselves via

a liquidation of the account. Mrs. Ball’s testimony was firm and consistent in her

claim that she did not intend for her children to be co-owners of the account;




                                         -34-
rather, she wanted them to share the funds in the account equally when she passed

away.

             Next, the Ball Children contend that Mrs. Ball did not exercise

ordinary diligence due to her failure to read the contract or documents provided to

her over the years.

             Under the rule recited in Fields v. Cornett, [254 Ky. 35,
             70 S.W.2d 954 (1934)], on which appellant relies, the
             third essential condition to afford relief from a contract
             by reason of an unilateral mistake is: ‘Generally the
             mistake must have occurred notwithstanding the exercise
             of ordinary diligence by the party making the mistake.’
             Since appellant was the party making the mistake, if any
             was made, he must have exercised ordinary diligence as a
             prerequisite to his right to have the settlement set aside;
             and, since most of the records were in his possession and
             the rest were available to him and he was dealing with
             appellees at arm’s length and questioning the accuracy of
             certain items, it cannot be said that he exercised ordinary
             care when he failed to examine the remainder of the
             records to determine the accuracy of the accounting in
             respect to them.

Kane v. Hopkins, 309 Ky. 488, 494, 218 S.W.2d 37, 40 (1949).

             In her brief, Mrs. Ball likens “ordinary diligence” to “ordinary care,”

and she cites to Jones v. Sharp’s Adm’r, 282 Ky. 638, 139 S.W.2d 731, 734-35

(1940), for a definition of this term:

             [T]his court has long adopted a plain and satisfactory
             definition of “ordinary care”, which is that it means
             “such care as an ordinarily prudent person will usually
             exercise under circumstances like or similar to those
             presented in this case.” Owensboro City R. Co. v.

                                         -35-
             Tucker, 148 Ky. 844, 147 S.W. 916. Also, the term
             “ordinary care” is defined as being such care as one of
             ordinary prudence usually exercises under given
             circumstances.

                   What constitutes the exercise of reasonable or
             “ordinary care” depends on the facts and circumstances
             of each particular case, as they are developed by the
             evidence. Sharp v. Layne, Ky., 117 S.W. 292.

Mrs. Ball correctly points out that the only question before the jury was her

exercise of ordinary diligence in discovering the mistake in the documents at the

time Account No. 3 was opened, not whether she exercised ordinary diligence with

respect to the account documents she received periodically over the ensuing years.

The Ball Children did not request a jury instruction as to whether Mrs. Ball should

have discovered the mistake ten years prior to the filing of her complaint related to

the application of KRS 413.130(3). Therefore, any events that happened after the

Edward Jones account documents had been executed would not be relevant to this

issue.

             Based upon the facts and circumstances of this case, we agree with

Mrs. Ball that there was sufficient evidence for the jury to find that she had

exercised ordinary diligence. Specifically, the confidential relationship between

Mrs. Ball and the Ball Children supplies the necessary support for the jury’s

finding in this regard. Certainly, Mrs. Ball would have believed her children




                                         -36-
would have conveyed her instructions related to ownership of the account to the

Edward Jones representative when it was being set up.

             The last element for unilateral mistake addresses whether rescission

would seriously prejudice either party. The Ball Children contend that because

they believed they were joint owners for 15 years and at least one of the children

stated she would have handled her finances differently, they would be seriously

prejudiced. But as Mrs. Ball points out, the former Court of Appeals defined this

element in Fields v. Cornett, 254 Ky. 35, 70 S.W.2d 954, 957 (1934), as follows:

“It must be possible to give relief by way of rescission without serious prejudice to

the other party except the loss of his bargain. In other words, it must be possible to

put him in [status] quo.” (Internal quotation marks omitted.) The Ball Children

did not contribute anything to the Edward Jones account, as Mrs. Ball provided the

funding for it, and therefore had nothing to lose from it. Therefore, the Ball

Children cannot establish that they would be seriously prejudiced – or prejudiced

at all – if the account were to be rescinded.

             Accordingly, we hold that the circuit court did not err in denying the

Ball Children’s motions for a directed verdict or for a JNOV on Mrs. Ball’s claim

of unilateral mistake.

             For their third argument, the Ball Children argue that the circuit court

erred by reforming the Account No. 3 agreement rather than rescinding it and


                                         -37-
returning the parties to the status quo ante. They believe the court erred when it

declared Mrs. Ball to be the sole owner of Account No. 3 and awarded the balance

to her. Because Account No. 3 was funded by Account No. 2, which was owned

by Mrs. Ball and two of her daughters, the Ball Children argue that the court

ignored Lallie’s interest in the account. For the reasons set forth in Mrs. Ball’s

brief, we disagree with the Ball Children’s argument on this issue. First, the court

rescinded the agreement; it did not reform it. Second, the court in its equitable role

properly awarded the funds to Mrs. Ball rather than dividing it based upon the

ownership of the second account. Account No. 2 had been disavowed by the Ball

family members because it had been set up incorrectly, which is why Account No.

3 was created. It would make no rational sense to return the parties to Account No.

2. Therefore, we find no merit in this argument.

             For their fourth argument, the Ball Children argue that the court erred

in denying their motion for a bench trial. As Mrs. Ball states, this motion was

premised on the court’s potential granting of the Ball Children’s motion for

summary judgment, which was denied. The court never ruled on this motion, and

the Ball Children never brought the motion before the court again for a ruling.

Therefore, we reject this argument.

             For their fifth argument, the Ball Children argue that the circuit court

abused its discretion in denying the motion for leave to file an amended answer


                                         -38-
and assert a cross-claim against Edward Jones to seek indemnity against it. They

filed their motion following what they described as an adversarial and accusatory

deposition of Edward Jones representative Larry Bowen, which resulted, they

claim, in permitting Mrs. Ball to imply that the account documents were not

created pursuant to her direction. CR 15.01 addresses the amendment of pleadings

and provides in relevant part as follows:

             A party may amend his pleading once as a matter of
             course at any time before a responsive pleading is served
             or, if the pleading is one to which no responsive pleading
             is permitted and the action has not been placed upon the
             trial calendar, he may so amend it at any time within 20
             days after it is served. Otherwise a party may amend his
             pleading only by leave of court or by written consent of
             the adverse party; and leave shall be freely given when
             justice so requires.

We shall review the circuit court’s ruling for abuse of discretion. See Laneve v.

Standard Oil Co., 479 S.W.2d 6, 8 (Ky. 1972).

             Mrs. Ball argues, on the other hand, that claims for indemnity and

contribution do not accrue until a payment has been made, citing Commonwealth

Department of Transportation, Bureau of Highways v. All Points Construction

Company, 566 S.W.2d 171, 173 (Ky. App. 1977) (“a tortfeasor’s claim for

contribution remains inchoate until payment is made to the injured party.”).

Because she sought rescission of the contract rather than money damages, Mrs.

Ball questioned whether the Ball Children would even have a claim for


                                        -39-
contribution or indemnity from Edward Jones. We agree that any claims the Ball

Children have against Edward Jones – if any – had not accrued when they filed the

motion. Therefore, we find no abuse of discretion in the circuit court’s denial of

the motion.

              For their sixth and final argument, the Ball Children seek review of

the circuit court’s order requiring them to post a supersedeas bond pursuant to CR

73.04 in excess of an amount to cover the cost of an appeal and interest. Because

the court had granted Mrs. Ball equitable relief by rescinding the contract rather

than ordering them to pay money to her and because Edward Jones had been

directed to disperse the funds it secured, the Ball Children contend that the amount

of the supersedeas bond in this instance was contrary to the purpose of CR 73.04.

              Mrs. Ball argues that this issue is moot because the Ball Children

posted the supersedeas bond in the amount ordered by the circuit court. They also

argue that whether the bond amount was excessive is not within the jurisdiction of

this Court. CR 73.06 addresses the method by which a party may challenge the

sufficiency of a supersedeas bond:

              (1) The sufficiency of the bond or the surety may be
              determined by the trial court upon motion and hearing.

              (2) During an appeal, the trial court shall retain original
              jurisdiction to determine all matters relating to the right
              to file a supersedeas bond, the amount and sufficiency
              thereof and the surety thereon.


                                          -40-
And in Strunk v. Lawson, 447 S.W.3d 641, 652 (Ky. App. 2013), this Court

addressed the application of this Rule and held:

               As an appellate court, we lack authority to approve them,
               and are limited to granting leave to file a bond in the
               circumstances described in CR 73.06 or “to review the
               sufficiency of supersedeas bonds already filed in a
               pending appeal.” Henry Vogt Machine Company v.
               Scruggs, 769 S.W.2d 766, 767 (Ky. App. 1989). From
               the record provided to us, we cannot determine whether
               Neal and Strunk have posted bond. If they have, the
               bond set is clearly “sufficient,” because it exceeds
               mightily the $2,151.27 assessed against Neal and Strunk
               as costs. Whether the bond amount was excessive
               appears to be beyond the scope of our authority to say.

We agree with Mrs. Ball that it is beyond the scope of our review to consider

whether the amount of the supersedeas bond was excessive.

               Turning now to the cross-appeal, Mrs. Ball seeks review of the circuit

court’s decision not to award her taxable costs as the prevailing party pursuant to

KRS 453.0404 and CR 54.04.5 “While it is a general rule that the successful party

in an equitable action recovers costs, KRS 453.040(1)(b), a court of equity has a



4
  KRS 453.040(1)(a) provides: “The successful party in any action shall recover his costs, unless
otherwise provided by law. If the plaintiff succeeds against part of the defendants, and not
against others, he shall recover his costs from the former, and the latter shall recover their costs
from the plaintiff.”
5
 CR 54.04(1) provides: “Costs shall be allowed as of course to the prevailing party unless the
court otherwise directs; but costs against the Commonwealth, its officers and agencies shall be
imposed only to the extent permitted by law. In the event of a partial judgment or a judgment in
which neither party prevails entirely against the other, costs shall be borne as directed by the trial
court.”

                                                -41-
judicial discretion in settlements as to costs and its discretion will not be controlled

by this court unless the chancellor has abused his discretion.” Johnson v. Johnson,

273 S.W.2d 558, 560 (Ky. 1954). While the circuit court initially awarded Mrs.

Ball taxable costs, it vacated this award based on the Ball Children’s motion in

which they argued that the jury had not found any wrongdoing on their part, that

they had successfully defended Mrs. Ball’s claim of mutual mistake, and that no

monetary damages had been awarded. Mrs. Ball claims that none of these reasons

provides a basis to deny her these costs in light of the results she achieved with the

lawsuit.

             Despite these arguments, we must agree with the Ball Children that

Mrs. Ball has not established that the circuit court abused its discretion in deciding

not to award taxable costs to her. “The test for abuse of discretion is whether the

trial judge’s decision was arbitrary, unreasonable, unfair, or unsupported by sound

legal principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

While perhaps one of the reasons claimed by the Ball Children would not have

convinced the circuit court to change its decision, the combination of factors

certainly could have and ultimately did in this case. We find no reason to disturb

the circuit court’s decision.

             For the foregoing reasons, the judgment and orders of the Taylor

Circuit Court are affirmed.


                                          -42-
             COMBS, JUDGE, CONCURS.

             THOMPSON, K., JUDGE, DISSENTS AND FILES SEPARATE
OPINION.

             THOMPSON, K., JUDGE, DISSENTING: I respectfully dissent as to

the costs issue appealed by Mrs. Ball. I would reverse and state that the trial court

abused its discretion. Mrs. Ball was the successful litigant and costs should have

been awarded to her.



BRIEFS FOR                 BRIEF FOR APPELLEE/CROSS-
APPELLANTS/CROSS-APPELLEES APPELLANT, ANN D. BALL:
ANN RODGERS, LALLIE DAVIS,
AND MICHELLE PHILLIPS:     Joseph H. Mattingly III
                           John A. Elder IV
Angela M. Call             Lebanon, Kentucky
Allyson S. Cave
Campbellsville, Kentucky




                                         -43-